     Case 3:16-cv-00405-MMA-LL Document 82 Filed 01/15/21 PageID.965 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN E. RILEY,                                    Case No.: 16cv405-MMA-LL
12                                      Plaintiff,
                                                         ORDER
13   v.                                                  (1) DENYING PLAINTIFF’S
                                                         APPLICATION FOR HEARING
14   S KERNAN, et al.,
                                                         DATE AND TIME FOR MOTION TO
15                                   Defendants.         COMPEL, AND
16
                                                         (2) ORDERING MEET AND
17                                                       CONFER
18
                                                         [ECF No. 81]
19
20         Presently before the Court is an application from Plaintiff, proceeding pro se,
21   seeking a hearing date and time for a motion to compel. ECF No. 81.
22         The Court finds no indication in the one-sentence request that Plaintiff has met and
23   conferred with defense counsel in a good faith effort to resolve any discovery disputes prior
24   to seeking the Court’s intervention. See id. The Scheduling Order issued on August 21,
25   2020 states the following:
26   ///
27   ///
28   ///

                                                     1
                                                                                   16cv405-MMA-LL
     Case 3:16-cv-00405-MMA-LL Document 82 Filed 01/15/21 PageID.966 Page 2 of 3



1               Counsel 1 shall promptly and in good faith meet and confer with
          regard to all discovery disputes in compliance with Federal Rule of Civil
2
          Procedure 37(a)(1) and Civil Local Rule 26.1(a). The Court expects counsel
3         to make every effort to resolve all disputes without court intervention through
          the meet and confer process. All discovery motions must be filed within thirty
4
          days of the service of an objection, answer or response which becomes the
5         subject of dispute or the passage of a discovery due date without response or
          production, and only after counsel have met and conferred and have reached
6
          impasse with regard to the particular issue.
7    ECF No. 68 at 2 (emphasis in original). Rules requiring parties to meet and confer in good
8    faith apply to pro se litigants, although incarcerated individuals are not required to meet
9    and confer in person. Heilman v. Silva, No. 13CV2984-JLS-MDD, 2015 WL 1632693, at
10   *1 (S.D. Cal. Apr. 13, 2015). “Incarcerated plaintiffs can and do engage in telephonic meet
11   and confer discussions, or may exchange letters drafted in good faith to attempt to resolve
12   the dispute informally.” Id.
13            Accordingly, the Court DENIES Plaintiff’s request for a hearing date for a motion
14   to compel. See CivLR 26.1(a) (“The Court will entertain no motion pursuant to Rules 26
15   through 37, Fed. R. Civ. P., unless counsel will have previously met and conferred
16   concerning all disputed issues.”); Heilman v. Silva, 2015 WL 1632693, at *1. Instead, the
17   Court finds it appropriate to ORDER the following:
18            1.    The parties are directed to meet and confer via telephone regarding Plaintiff’s
19   discovery issue on or before January 29, 2021. Defense counsel is directed to coordinate
20   the call. The Court notes that fact discovery is set to close on January 19, 2021 [ECF
21   No. 68 at 1] and directs the parties to promptly file any motion to continue fact discovery
22   if necessary and if there is good cause to do so.
23            2.    If the parties are unable to resolve their dispute, the parties are directed to file
24   a single, consolidated Joint Motion for Determination of Discovery Dispute setting forth
25   (1) the efforts to meet and confer; (2) the discovery being sought that is in dispute; (3) the
26
27
28   1
         As used herein, references to “counsel” include any party representing himself or herself.
                                                      2
                                                                                        16cv405-MMA-LL
     Case 3:16-cv-00405-MMA-LL Document 82 Filed 01/15/21 PageID.967 Page 3 of 3



1    responses/production provided to the disputed discovery request; (4) a statement by
2    Plaintiff as to why a response/production should be compelled; and (5) Defendants’
3    arguments as to why a response/production should not be compelled. The Joint Motion for
4    Determination of Discovery Dispute shall be filed on or before February 12, 2021.
5    Defense counsel is responsible for contacting Plaintiff to prepare the Joint Motion. The
6    Court will thereafter take the matter under submission.
7          3.     The Court’s Order is not meant to conflict with any health and safety
8    guidelines issued by the California Department of Corrections and Rehabilitation in
9    response to the COVID-19 pandemic. If Defendants are unable to initiate a call with
10   Plaintiff, they may instead file a declaration to the Court outlining their efforts to do so.
11         IT IS SO ORDERED.
12   Dated: January 15, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                     16cv405-MMA-LL
